DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazurek et al. (US 2012/0058305) in view of Rizika (US 2007/0261579). 	Regarding claims 7 and 9, Mazurek et al. disclose “an alignment layer transfer plate (paragraph 25: (an embossed article, a printing plate or film used to create 3D prints, a substrate for pattern coating and/or pattern printing’ etc.), comprising a substrate (paragraph 66: carrier) and a transfer layer disposed on the substrate (paragraph 66), wherein the transfer layer includes patterns formed by an embossing plate, the embossing plate including an embossing plate body ,a plurality of protrusions distributed in an array being provided on an embossing surface of the embossing plate body and the plurality of protrusions corresponding to the patterns on the transfer layer (Figure 1, paragraph 29: the pattern on the plate of Mazurek et al. does not differ from the pattern made when using the embossing as recited).”
 	Mazurek et al. fail to disclose “wherein  	the alignment layer transfer plate further comprises a clamp for fixing the substrate and the transfer layer, a plurality of concave portions being provided on the clamp, 	both sides of the transfer layer and a portion of the substrate on both sides of the transfer layer are provided with a clamp region,  	a plurality of stoppers being evenly distributed in the clamp region on both sides of the transfer layer; and 	under the condition that the clamp is mounted to the clamp region, the stoppers are engaged with the respective concave portions.”  However, Examiner takes Official Notice that, at the time of the invention, it was known to provide protrusions in the form of columns or tapered ridges integrally formed in the substrates or edge portions of embossing and/or printing plates which interact with concave portions of a clamp to allow for clamping and/or accurate registration of the plates.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide a plurality of stoppers along the edges of the substrate and the transfer layer of the plate of Mazurek et al. and to use a clamp with corresponding concave portions in order to secure the plate and/or allow for accurate registration of the plate.  
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C). 
 	Mazurek et al. also fail to disclose “clamp mounting holes being distributed in the clamp region, the clamp mounting holes penetrating though the transfer layer and the substrate in a thickness direction, and through holes being provided on the clamp correspondingly to the clamp mounting holes” and “bolts sequentially passing through the through holes in the clamp and clamp mounting holes.”   	However, Rizika discloses attaching layers together using bolts or eyelets through both layers in an edge region (paragraph 114, Figure 2D, and/or Figure 5A).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use bolts in the clamps of Mazurek et al. in order to securely fasten the two layers together.   	Regarding claims 11-13, only limitations on the embossing plate are recited and do not result in any structural differences from the alignment layer of Mazurek et al.
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/           Primary Examiner, Art Unit 2853